Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 12 is rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “the first substrate”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the first substrate” is interpreted as “a first substrate” or “the substrate”. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 4-6, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US 20210335944 A1).
	Regarding claim 1, Guo discloses a fingerprint sensor for a display device (e.g., Fig. 2; OLED display device including a fingerprint sensor) comprising:

    PNG
    media_image1.png
    778
    1246
    media_image1.png
    Greyscale

Annotated version of Guo’s Fig. 2
a substrate (base substrate 1); 
a light transmission layer including first openings in a first layer (openings O1 formed by layer 15-1) on the substrate (base substrate 1) and second openings (openings 4) in a second layer including circuit elements and wires (TFT circuits and connection lines 2 connecting TFT circuits and light emitting elements 3); 
a light emitting element layer (light emitting element layer comprising light emitting elements 3) on the light transmission layer and having at least one light emitting element (light emitting elements 3) that is electrically connected to at least one of the circuit elements (TFT circuits) and at least one of the wires (metallic conductive lines 2 connecting TFT circuits and light emitting elements 30); and 
a sensor layer (sensor layer 5) disposed on the substrate (base substrate 1) and having light sensors (photo sensor 5), wherein: 
at least a portion of the first openings (openings of layer O1) and at least a portion of the second openings (openings 4) at least partially overlap (e.g., Fig. 2); and 
the second openings have a closed shape formed by overlapping the at least one of the circuit elements and the at least one of the wires in a plan view (claimed limitation is interpreted according to applicant’s Figs. 15-17, [0271] of the specification, and claim 8. Guo’s Fig. 3 shows top view, opening 4 has a closed shape, Figs. 2-3 and [0072] further disclose the multilayer opening portions formed by overlapping TFT circuits including source electrode, drain electrode, gate electrode and connection lines 2 and the openings 4 limit a field of view of the light to the photo sensor 5).

Regarding claim 4, Guo (e.g., Fig. 2) discloses the fingerprint sensor according to claim 1, wherein widths of the first openings (openings O1) are greater than widths of the second openings (openings 4).

Regarding claim 5, Guo (e.g., Fig. 2) discloses the fingerprint sensor according to claim 1, wherein: the first layer comprises a first light shielding layer (light layer 15-1, which is formed of same material as anode and reflects light) to block some of ambient incident light and to transmit the remaining ambient incident light through the first openings (openings O1 transmits light); and the second layer comprises a second light shielding layer (light shielding layer 2) to limit a field of view of the light (openings 4 limits a field of view of the light to photo sensor 5).

Regarding claim 6, Guo (e.g., Fig. 2) discloses the fingerprint sensor according to claim 1, wherein the second layer comprises: a semiconductor layer including an active pattern (active layer 6) of the circuit elements (TFT circuit); a first gate layer including a gate electrode (gate electrode 8) overlapping the active pattern (active layer 6); and a source-drain layer including a source electrode (source electrode 10) and a drain electrode (drain electrode 11) connected to the active pattern (active layer 6).

Regarding claim 13, Guo discloses a display device (e.g., Fig. 2; OLED display device including a fingerprint sensor) comprising: 
a substrate (base substrate 1); 
a light transmission layer including first openings in a first layer (openings O1 formed by layer 15-1) on the substrate (base substrate 1) and second openings (openings 4) in a second layer that includes circuit elements and wires (TFT circuits and connection lines 2 connecting TFT circuits and light emitting elements 3); 
a light emitting element layer (light emitting element layer comprising light emitting elements 3) on the light transmission layer and having at least one light emitting element (light emitting elements 3) that is electrically connected to at least one of the circuit elements (TFT circuits) and at least one of the wires (metallic conductive lines 2 connecting TFT circuits and light emitting elements 30); and 
a sensor layer (sensor layer 5) disposed on the substrate (base substrate 1) and having light sensors (photo sensor 5), wherein: 
at least a portion of the first openings (openings of layer O1) and at least a portion of the second openings (openings 4) at least partially overlap (e.g., Fig. 2); and 
the second openings have a closed shape formed by overlapping the at least one of the circuit elements and the at least one of the wires in a plan view (claimed limitation is interpreted according to applicant’s Figs. 15-17, [0271] of the specification, and claim 8. Guo’s Fig. 3 shows top view, opening 4 has a closed shape, Figs. 2-3 and [0072] further disclose the multilayer opening portions formed by overlapping TFT circuits including source electrode, drain electrode, gate electrode and connection lines 2 and the openings 4 limit a field of view of the light to the photo sensor 5).

Regarding claim 16, Guo discloses the display device according to claim 13, wherein widths of the first openings (openings O1) are greater than widths of the second openings (openings 4).

Regarding claim 17, Guo discloses the display device according to claim 16, The display device according to claim 16, wherein: the first layer comprises a first light shielding layer (light layer 15-1, which is formed of same material as anode and reflects light) to block some of ambient incident light and to transmit the remaining ambient incident light through the first openings (openings O1 transmits light); and the second layer comprises a second light shielding layer (light shielding layer 2) to limit a field of view of the light (openings 4 limits a field of view of the light).

7.	Claims 1, 3, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20210365659 A1).
	Regarding claim 1, Yang discloses a fingerprint sensor for a display device (e.g., Fig. 4; OLED display device including a fingerprint sensor) comprising: 
a substrate (base substrate 10); 
a light transmission layer including first openings in a first layer (layer 40 including a plurality of openings) on the substrate (base substrate 10) and second openings (openings LPA) in a second layer including circuit elements and wires (layer structure including TFT circuits and connection lines 20b connecting TFT circuits and light emitting elements 30); 
a light emitting element layer (light emitting element layer comprising light emitting elements 30) on the light transmission layer and having at least one light emitting element (light emitting elements 30) that is electrically connected to at least one of the circuit elements (TFT circuits) and at least one of the wires (connection lines 20b connecting TFT circuits and light emitting elements 30); and 
a sensor layer (sensor layer 50) disposed on the substrate (base substrate 10) and having light sensors (photo sensor 50), wherein: 
at least a portion of the first openings (openings of layer 40) and at least a portion of the second openings (openings LPA) at least partially overlap (e.g., Fig. 4); and 
the second openings have a closed shape formed by overlapping the at least one of the circuit elements and the at least one of the wires in a plan view (claimed limitation is interpreted according to applicant’s Figs. 15-17, [0271] of the specification, and claim 8. Yang’s Figs. 2A-2B and 5A-5B show top views, opening LPA has a closed shape, Figs. 2, 4, and 5 further show the opening LPA includes multilayer opening portions formed by overlapping TFT circuits including source electrode, drain electrode, gate electrode and connection lines 20b2 and the openings LPA limit a field of view of the light to the photo sensor 50).

Regarding claim 3, Li discloses the fingerprint sensor according to claim 1, wherein the first openings (openings of layer 40) and the second openings (openings LPA) have a generally quadrangle shape in which a width in a first direction and a width in a second direction perpendicular to the first direction are the same or different (e.g., Figs. 2A-2B and 7; quadrangle shape).

Regarding claim 13, Yang discloses a display device (e.g., Fig. 4; OLED display device including a fingerprint sensor) comprising: 
a substrate (base substrate 10); 
a light transmission layer including first openings in a first layer (layer 40 including a plurality of openings) on the substrate (base substrate 10) and second openings (openings LPA) in a second layer that includes circuit elements and wires (layer structure including TFT circuits and connection lines 20b connecting TFT circuits and light emitting elements 30); 
a light emitting element layer (light emitting element layer comprising light emitting elements 30) on the light transmission layer and having at least one light emitting element (light emitting elements 30) that is electrically connected to at least one of the circuit elements (TFT circuits) and at least one of the wires (connection lines 20b connecting TFT circuits and light emitting elements 30); and 
a sensor layer (sensor layer 50) disposed on the substrate (base substrate 10) and having light sensors (photo sensor 50), wherein: 
at least a portion of the first openings (openings of layer 40) and at least a portion of the second openings (openings LPA) at least partially overlap (e.g., Fig. 4); and 
the second openings have a closed shape formed by overlapping the at least one of the circuit elements and the at least one of the wires in a plan view (claimed limitation is interpreted according to applicant’s Figs. 15-17, [0271] of the specification, and claim 8. Yang’s Figs. 2A-2B and 5A-5B show top views, opening LPA has a closed shape, Figs. 2, 4, and 5 further show the opening LPA includes multilayer opening portions formed by overlapping TFT circuits including source electrode, drain electrode, gate electrode and connection lines 20b2 and the openings LPA limit a field of view of the light to the photo sensor 50).

Regarding claim 15, Yang discloses the display device according to claim 13, wherein the first openings (openings of layer 40) and the second openings (openings LPA) have a generally quadrangle shape in which a width in a first direction and a width in a second direction perpendicular to the first direction are the same or different (e.g., Figs. 2A-2B and 7; quadrangle shape).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7-8 and 18-19 rejected under 35 U.S.C. 103 as unpatentable over Guo (US 20210335944 A1) in view of Choi (US 20110297944 A1).
Regarding claim 7, Guo (e.g., Fig. 4) discloses the fingerprint sensor according to claim 6, but does not disclose wherein the second layer further comprises a second gate layer as claimed. However, Choi (e.g., Fig. 1) discloses an OLED display panel, wherein the second layer (transistor circuit layer) further comprises: a second gate layer (gate layer 109) disposed between the first gate layer (gate layer 106) and the source-drain layer (source-drain layer 132) and including at least one capacitor electrode (capacitor electrode layer 119). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Choi to the OLED circuit as taught by Guo. The combination/motivation would be to provide a multiple gate transistor and a storage capacitor to control light emission with an increased optical efficiency.

Regarding claim 8, Guo  in view of Choi discloses the fingerprint sensor according to claim 7, Guo (e.g., Fig. 2) discloses wherein the second openings comprise multilayer opening portions (e.g., Fig. 2; circuit layer has a multilayer openings) that overlap each other between the circuit elements (TFT circuits) disposed in the semiconductor layer, the first gate layer (gate layer 8), and the source-drain layer (source 10-drain 11 layer). Choi (e.g., Fig. 1) further discloses the second gate layer (gate layer 109). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Choi to the OLED circuit as taught by Guo for the same reason above.

Regarding claim 18, Guo discloses the display device according to claim 13, wherein the second layer comprises: a semiconductor layer including an active pattern (active layer 6) of the circuit elements (TFT circuit); a first gate layer including a gate electrode (gate electrode 8) overlapping the active pattern (active layer 6); and a source-drain layer including a source electrode (source electrode 10) and a drain electrode (drain electrode 11) connected to the active pattern (active layer 6). Guo does not disclose wherein the second layer further comprises a second gate layer as claimed. However, Choi (e.g., Fig. 1) discloses an OLED display panel, wherein the second layer (transistor circuit layer) further comprises: a second gate layer (gate layer 109) disposed on the first gate layer (gate layer 106) and including at least one capacitor electrode (capacitor electrode layer 119), and the source-drain layer (source-drain layer 132) disposed on the second gate layer (gate layer 109). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Choi to the OLED circuit as taught by Guo. The combination/motivation would be to provide a multiple gate transistor and a storage capacitor to control light emission with an increased optical efficiency.

Regarding claim 19, Guo in view of Choi discloses the display device according to claim 18, Guo (e.g., Fig. 2) discloses wherein the second openings comprise multilayer opening portions (e.g., Fig. 2; circuit layer has a multilayer openings) that overlap each other between the circuit elements (TFT circuits) disposed in the semiconductor layer, the first gate layer (gate layer 8), and the source-drain layer (source 10-drain 11 layer). Choi (e.g., Fig. 1) further discloses the second gate layer (gate layer 109). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Choi to the OLED circuit as taught by GuO for the same reason above.

10.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Guo (US 20210335944 A1) in view of Choi (US 20110297944 A1) and further in view of Kashimoto (US 20210091345 A1).
Regarding claim 9, Guo  in view of Choi discloses the fingerprint sensor according to claim 8, but does not disclose wherein a distance between the semiconductor layer and the source-drain layer is about 300 um or less. However, Kashimoto discloses (e.g., Fig. 11) an OLED display device, comprising circuit element as shown in Fig. 11, wherein a distance between the semiconductor layer and the source-drain layer is about 300 um or less (e.g., Fig. 11 and [0048]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Kashimoto to the OLED circuit as taught by Guo in view of Choi. The combination/motivation would be to provide a thin OLED display device integrated with an optical fingerprint sensor.

Regarding claim 20, Guo  in view of Choi discloses the display device according to claim 19, but does not disclose wherein a distance between the semiconductor layer and the source-drain layer is about 300 um or less. However, Kashimoto discloses (e.g., Fig. 11) an OLED display device, comprising circuit element as shown in Fig. 11, wherein a distance between the semiconductor layer and the source-drain layer is about 300 um or less (e.g., Fig. 11 and [0048]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Kashimoto to the OLED circuit as taught by Gu in view of Choi. The combination/motivation would be to provide a thin OLED display device integrated with an optical fingerprint sensor.

11.	Claims 2 and 14 rejected under 35 U.S.C. 103 as unpatentable over Guo (US 20210335944 A1) in view of Sung (US 20140191210 A1) and further in view of Suzuki (US 20120007085 A1).
Regarding claims 2 and 14, Guo (e.g., Fig. 4) discloses the fingerprint sensor according to claim 1 and the display device according to claim 13, but does not disclose wherein the first openings and the second openings have widths or diameters between about 5 um and about 20 um. However, Gu (e.g., Fig. 4) discloses the widths of the first openings are determined by a distance or an interval between adjacent anodes of adjacent OLEDs and the widths of the second openings are determined by a distance or an interval between adjacent transistor circuits. The examiner cites Sung and Suzuki as references. Sung discloses an OLED device, wherein a distance or an interval between adjacent anodes of adjacent OLEDs is between about 3 um and about 10 um ([0075]), and Suzuki (e.g., Figs. 3 and 5-8) discloses a display device, wherein a distance or a separation between adjacent transistor circuits is between about 5 um and about 10 um ([0026]-[0027] and claim 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Sung and Suzuki to the display device of Guo. By using functional layer structures of an OLED display panel, such as anode layers and TFT layers, as light shielding structures, it would simply the design of an OLED display device integrated with an optical fingerprint sensor.

12.	Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Guo (US 20210335944 A1) in view of Chung (US 20180012069 A1).
Regarding claim 12, Guo  in view of Choi discloses the fingerprint sensor according to claim 1, but does not disclose the protective layer and the adhesive layer as claimed. However, Chung (e.g., Figs 1-4) discloses a display device including a fingerprint sensor similar to that disclosed by Guo, further comprising: a protective layer (e.g., Fig. 10; layer structure 414/413) disposed between the first substrate (e.g., Fig. 10; substrate of OLED panel 420) and the sensor layer (e.g., Fig. 10; optical sensor 412); and an adhesive layer (e.g., Fig. 10; adhesive layer 415A) disposed between the first substrate (e.g., Fig. 10; substrate of OLED panel 420) and the protective layer (e.g., Fig. 10; layer structure 414/413). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Chung to the OLED circuit as taught by Guo. The combination/motivation would be to provide an OLED display device integrated with an optical fingerprint sensor.

Allowable Subject Matter
13.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The closet prior arts, Guo (US 20210335944 A1), Yang (US 20210365659 A1), and Li (US 20190354740 A1), individually or in combination, discloses a display device integrated with an optical fingerprint sensor a display device integrated with an optical fingerprint sensor similar to the claimed invention, but fails to teach wherein: the first gate layer includes a light emitting control line to supply a light emitting control signal to the circuit elements; the second gate layer includes an initialization power line to supply initialization power to the circuit elements; and the source-drain layer includes a power line to apply power to the circuit elements.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691